826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Trudie Mae STROUP, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3224
United States Court of Appeals, Federal Circuit.
July 13, 1987.

Before MARKEY, Chief Judge, NICHOLS, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
We affirm the final decision of the Merit Systems Protection Board (Board), Docket No. AT08318610621, affirming a reconsideration decision of the Office of Personnel Management (OPM) denying Stroup's entitlement to a retirement annunity.

OPINION

2
Under 5 U.S.C. Sec. 8338(a) (1982) a federal employee must have five years of creditable service in order to qualify for an annuity and Stroup has the burden to prove by preponderant evidence her entitlement to the claimed benefits.  See Lindahl v. Office of Personnel Management, 776 F.2d 276, 280 (Fed.  Cir. 1985).  Upon reviewing the records--both those submitted by Stroup and those submitted by OPM--the Board determined that the preponderant evidence did not support Stroup's claim, but instead, supported OPM's reconsideration decision.  Our standard of review of Board decisions is limited to determining whether its decision was arbitrary, capricious, an abuse of discretion, not supported by substantial evidence, or otherwise not in accordance with the law. 5 U.S.C. Sec. 7703(c) (1982).  After reviewing the submissions of the parties, we find no basis under our statutorily prescribed scope of review for setting aside the Board's decision affirming OPM's reconsideration decision.